Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/19 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-7, claim limitation “an information obtaining unit”, “a data obtaining unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: fig. 1 indicates that an information obtaining unit would be a QR code reader 22, a data obtaining unit would be a data receiving section 28 in fig. 1 that would be controlled by using computer hardware and software (p. [0019]), and also are described in p. ([0020] and [0023]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE (US P. No. 2011/0109934).
	As to claim 1, Lee teaches an image forming apparatus (20-2 in fig. 2) comprising: 
an information obtaining unit (i.e., from S210 in fig. 2) that obtains storage destination information of print data managed by a mobile terminal device (i.e., in S210 in fig. 2, the printer 20-2 receives request for printing from the device 100 and obtaining the location of the printing content in XHTML from device 100 in fig. 2, p. ([0021-0022]), and device 100 in fig. 1 has a storage unit 130 would store and manage the information of print data p. [0058]) from the mobile terminal device (p. [0049] discloses the DLNA 100 having a content information acquisition unit that manages the print data information, and p. [0052] discloses the DLNA 100 would be a 
a data obtaining unit (i.e., from S240 in fig. 2 and p. [0075]) that obtains the print data (i.e., the contents) from a storage destination of the print data (a web server having a storage for storing the content) by using the storage destination information (the information regarding the address of the contents); and a printing unit that prints the obtained print data (p. [0068], [0069]).
As to claim 2, Lee teaches the print data includes data stored in a storage destination connected to a network accessible by the mobile terminal device, and the data obtaining unit is connected to the network and obtains the print data from the storage destination in a case where the print data is stored in the storage destination (p. [0068], [0069]).
As to claim 3, Lee teaches the print data is data for which access is restricted, the information obtaining unit obtains authentication information necessary for accessing to the print data, and the data obtaining unit obtains the print data from the storage destination by using the authentication information (the DLNA system 1000 in fig. 1 would be a securing system in which the user have to use the authentication information for the print job and printing).
As to claim 4, Lee teaches a unit that obtains the print data from the mobile terminal device in a case where the data obtaining unit is not able to obtain the print data from the storage destination (the print data is transmitted from the mobile terminal to the printer then if the print data is stored in the mobile device then the data obtaining unit of the printer would obtain the print data in the terminal).
As to claim 5, Lee teaches the data obtaining unit is connected to the network by using a communication method different from a communication method used in the obtainment of the storage destination information using the information obtaining unit, and obtains the print data 
As to claim 6, Lee teachers the print data includes data stored in the mobile terminal device, and the data obtaining unit is connected to the mobile terminal device by using a communication method different from a communication method used in a case where the storage destination is connected to the network, and obtains the print data from the mobile terminal device, in a case where the print data is stored in the mobile terminal device (please see the DLNA printing system in fig. 1 and p. [0050]-[0053]).
As to claim 7, Lee teaches the information obtaining unit obtains print setting information with which a print mode of the print data is set, and the printing unit prints the print data according to the print setting information (S230 in fig. 2 indicates the printer receives print data includes the print setting information is set from the user, p. [0057]).
 	As to claim 8, Lee teaches a non-transitory computer readable medium storing an image forming program that causes an image forming apparatus (20-2 in fig. 2) to function as: 
	an information obtaining unit (i.e., from S210 in fig. 2) that obtains storage destination information of print data managed by a mobile terminal device (i.e., in S210 in fig. 2, the printer 20-2 receives request for printing from the device 100 and obtaining the location of the printing content in XHTML from device 100 in fig. 2, p. ([0021-0022]), and device 100 in fig. 1 has a storage unit 130 would store and manage the information of print data p. [0058]) from the mobile terminal device (p. [0049] discloses the DLNA 100 having a content information acquisition unit that manages the print data information, and p. [0052] discloses the DLNA 100 would be a mobile device because having a communication interface 110 may be connected to the internet network); 


	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Tsutsumi (US P. No. 2016/0323478) discloses a printing control system includes a server, an approver terminal, an image forming apparatus, and a mobile terminal. The server includes a printing determination section and a storage section that stores therein document information. Upon output request information and location information being transmitted from the mobile terminal to the server via the image forming apparatus corresponding to the location information, the printing determination section determines whether or not to transmit a print job to the image forming apparatus in accordance with an approval status of the document information. The approval status varies depending on presence or absence of transmission of content approval information approving content of the document information from the approver terminal to the server and depending on presence or absence of transmission of output approval information approving output conditions for output of an image based on the document information from the approver terminal to the server.
	Kanada (US P. No. 10,949,662) discloses there is provided an image processing apparatus including a processor that acquires document image data generated by reading the document and recognizes a character string included in the document image data by character 

	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dec. 01,  2021

/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672